Citation Nr: 1735933	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-22 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure and secondary to PTSD.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty service in the United States Army from December 1967 to December 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans (VA) Regional Office (RO) in New Orleans, Louisiana.  

A March 2017 rating decision granted service connection for tinea cruris and assigned a noncompensable disability rating effective February 3, 2009.  As this represents a full grant of the benefit sought and the Veteran has not appealed the assigned disability rating, that issue is no longer before the Board and will be discussed no further herein.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his hypertension and peripheral neuropathy of the bilateral upper and lower extremities are directly related to service, due to herbicide agent exposure, or secondarily related to his service-connected PTSD.

During a December 2016 VA examination the Veteran reported he was diagnosed with hypertension in the mid-1980s after receiving treatment for a work accident.  The examiner diagnosed hypertension and opined that the hypertension is not related to service because there is no indication of elevated blood pressure during service, particularly after returning from Vietnam.  She reported that hypertension has not been established as a presumptive disease due to herbicide agent exposure and that there is no medical literature that supports a causative correlation.  She opined that there is no indication that the Veteran's hypertension occurred within a year of military discharge as per the Veteran's report he was not diagnosed until the 1980s.  She further opined that his hypertension is not caused or aggravated by his service-connected PTSD because he has been on the same medication for high blood pressure for years.  

During a separate December 2016 VA examination the Veteran reported that he has numbness and tingling in his fingers that started a long time ago.  He reported he underwent back surgery that did not improve his symptoms.  The VA examiner who conducted the December 2016 hypertension examination reported that there was no evidence of upper extremity peripheral neuropathy with testing.  She diagnosed bilateral lower extremity lumbar radiculopathy.  She opined that there is no indication his peripheral neuropathy started during or within a year after discharge and that his neuropathy is secondary to a lumbar condition that appears to have started after an injury in 1985.  She opined that the Veteran's peripheral neuropathy is not related to service because there is no indication of complaints of neuropathy while in service and that he has lumbar radiculopathy which is not caused by herbicide exposure, but by back injury.  She further opined that the Veteran's peripheral neuropathy is not caused or aggravated by his service-connected PTSD because there is no medical literature to support a causative correlation between PTSD and the development of peripheral neuropathy.  She reported his symptoms are most consistent with lumbar radiculopathy, not diffuse polyneuropathy which would be secondary to efforts to self-medicate with alcohol and/or drugs; and if so, the symptoms would also affect his upper extremities; she reported that his current exam findings are negative for upper extremity neuropathies.  

The Board finds the December 2016 VA opinions inadequate for purposes of determining service connection. The examiner did not provide a sufficient rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  It is not enough for the examiner to opine that the Veteran's hypertension is not related to service because blood pressure in service was not elevated, nor that his peripheral neuropathy is not related to service because there are no in-service complaints for neuropathy.  

While service treatment records do not document an in-service hypertension diagnosis, an October 1967 examination indicates that the Veteran's blood pressure was 110/70 and an October 1969 examination indicates that the Veteran's blood pressure was 136/60.  As such, the Board finds that remand is necessary to obtain an addendum opinion to address the medical significance of the Veteran's blood pressure elevation in service and to determine whether the Veteran's hypertension and peripheral neuropathy was incurred in or caused by service.

Additionally, in June 2016 the Board directed the VA examiner to specifically address the Veteran's service treatment records, post-service treatment records and the Update 2012 from NAS with respect to the Veteran's hypertension.  The Board notes that the Veteran reported his belief that his hypertension was caused by exposure to herbicide agents while serving in Vietnam.  Although VA has not conceded a relationship between hypertension and herbicide agents, it is significant to note that, prior to 2006; the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  The examiner failed to address the Update 2012 from NAS as requested in the Board's prior remand.  As such, the Board finds that another remand is necessary to comply with the terms of the Board's June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016 the Board also directed the RO to obtain the Veteran's VA treatment records dated prior to January 2009 and from January 2014 to the present.  The record reveals that the RO searched for VA treatment records after January 2009.  As such, the Board finds that a remand is necessary to comply with the terms of the Board's June 2016 remand directives.  See Stegall, 11 Vet. App. at 271.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records dated prior to January 2009 and from January 2017 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's hypertension.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hypertension is etiologically related to service, to include as due to his exposure to herbicide agents.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  

In forming the opinion, the examiner should consider the Veteran's lay testimony, and specifically address the Veteran's service treatment records, including the October 1967 110/70 blood pressure reading and October 1969 136/60 blood pressure reading, post-service treatment records, and the Update 2012 from NAS.  

A complete rationale for all opinions must be provided.  If a negative opinion is offered the examiner should explain the medical significance of the increase in blood pressure in-service, i.e., why this is indicative that the hypertension is not related to service.

3.  Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's peripheral neuropathy.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's peripheral neuropathy is etiologically related to service.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  In forming the opinion, the examiner should consider the Veteran's lay testimony.  A complete rationale for all opinions must be provided.  

4.  After completing the above actions, and any other development deemed necessary, the issues on appeal must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




